


MODIFICATION AGREEMENT




THIS MODIFICATION AGREEMENT ("Modification Agreement") is made and entered into
effective as of the 29 day of February, 2012, by and among GREEN DOT
CORPORATION, a Delaware corporation ("Borrower") and CB&T, A DIVISION OF SYNOVUS
BANK (formerly known as Columbus Bank and Trust Company), a Georgia banking
corporation, whose address is 1148 Broadway, Columbus, Georgia 31901
(hereinafter referred to as "Lender" or "Bank").
WITNESSETH THAT:
WHEREAS, Borrower and Lender are parties to that certain Sixth Amended and
Restated Loan and Line of Credit Agreement having an effective date of March 24,
2010 (the "Loan Agreement"); and
WHEREAS, as described in and subject to the terms and conditions of the Loan
Agreement, Lender has extended to Borrower a revolving line of credit in the
maximum principal amount of $10,000,000.00 (the "Credit Facility"); and
WHEREAS, Borrower has agreed to repay advances made by Lender under the Credit
Facility pursuant to that certain Sixth Amended and Restated Line of Credit Note
dated March 24, 2010 given by Borrower to Lender in the face principal amount of
Ten Million and No/100ths ($10,000,000.00) Dollars (the "Note"); and
WHEREAS, in connection with and to secure the Note, Borrower also executed and
delivered to Lender that certain Fifth Amended and Restated Assignment Agreement
dated as of March 24, 2010 (the "Assignment Agreement")(the Note, Loan
Agreement, Assignment Agreement and all other documents, agreements and
instruments heretofore delivered by Borrower in connection with the Credit
Facility together with all UCC financing statements related thereto are herein
collectively called the "Loan Documents"); and
WHEREAS, Borrower has requested that the maturity date of the Credit Facility be
extended to December 1, 2012; and
WHEREAS, Lender has agreed, subject to the terms and conditions of this
Modification Agreement, to such extension.
NOW, THEREFORE, for and in consideration of the foregoing benefits and other
good and valuable consideration flowing among the parties hereto, the receipt
and sufficiency of which is hereby acknowledged, Borrower and Lender do hereby
agree that:
1.
Modification of Existing Note.

(a)
The parties hereto hereby agree that as of and after the effective date of this
Modification Agreement the Note is hereby amended and modified as follows:

(i)
The definition of "Maturity Date" as defined in Section l(i) of the Note is
hereby deleted in its entirety and replaced with the following::

(i)
"Maturity Date" shall mean December 1, 2012.





--------------------------------------------------------------------------------




2.
Modification of Loan Agreement. The parties hereto hereby agree that as of and
after the effective date of this Modification Agreement the Loan Agreement is
hereby amended and modified as follows:

(i)
All references in the Loan Agreement to the Loan, the Note and to any of the
other Loan Documents shall refer to the Loan, Note and such other Loan Documents
as amended and modified by this Modification Agreement and as same may be
further amended, modified, extended, renewed or restated from time to time.

(ii)
The reference to March 24, 2012 in subsection (c) of Section 1 of the Loan
Agreement is hereby amended and modified to now refer to December 1, 2012 as the
date the outstanding principal balance of the Note is due.

(iii)
The expiration date of the Credit Facility as stated in subsection (h) of
Section 1 of the Loan Agreement is hereby extended and changed from March 24,
2012 to December 1, 2012.

3.
Modification of Assignment Agreement.

(a)
The parties hereto hereby agree that as of and after the effective date of this
Modification Agreement the Assignment Agreement is hereby amended and modified
as follows:

(i)
All references in the Assignment Agreement to the Credit Facility, the Note or
any of the other Loan Documents shall refer to the Credit Facility, Note and
such other Loan Documents as amended and modified by this Modification Agreement
and as the same may be further amended, modified, extended, renewed or restated
from time to time.

(b)
Borrower hereby confirms that, in addition to any other debts, liabilities and
obligations secured by the Assignment Agreement, the Assignment Agreement
secures the payment and performance of all debts, liabilities and obligations of
Borrower now or hereafter evidenced by the Note, as amended, modified and
extended by this Modification Agreement, and as the same may be further amended,
modified, extended, renewed or replaced from time to time and the payment and
performance of all debts, liabilities and obligations of Borrower, whether now
existing or hereafter incurred, under the Loan Agreement as amended and modified
by this Modification Agreement and as the same may be further amended, modified,
extended, renewed and/or replaced from time to time.

4.
Modification of the other Loan Documents. From and after the date hereof, the
other Loan Documents are hereby amended and modified such that all references
therein to the Note, Loan Agreement and Assignment Agreement shall from and
after the date hereof refer to said Note, Loan Agreement and Assignment
Agreement as amended and modified hereby and as same may be further amended,
modified, extended, renewed and restated from time to time. The parties hereto
acknowledge and agree that all debts, liabilities and obligations now or
hereafter evidenced by the Note (as the Note has been amended and modified by
this Modification Agreement and as same may be further amended, modified,
extended or restated from time to time) are secured by the Assignment Agreement
and the other Collateral described in the Loan Agreement.

5.
Ratification. Except as amended and/or modified hereby, all terms, covenants and
provisions of the Note, Loan Agreement, Assignment Agreement and all other Loan
Documents, shall remain in full force and effect, and Borrower does hereby
expressly ratify and confirm the Note, Loan Agreement, Assignment Agreement, and
other Loan Documents, as amended and modified hereby, and Borrower ratifies and
confirms the continuing





--------------------------------------------------------------------------------




priority of the Loan Documents, as amended and modified hereby, which secure
payment of same. It is the intent of the parties hereto that this Modification
Agreement shall not constitute a novation or an accord and satisfaction of any
of the indebtedness evidenced by the Note and shall not adversely affect or
impair the priority of the Assignment Agreement, which shall remain a first lien
on and security interest in the contract rights assigned thereby, superior to
any other encumbrance.
6.
Waiver of Claims. Borrower does hereby waive any claim or defense which it now
has by virtue of this Modification Agreement or any instrument set forth
hereunder, and further agrees not to raise any such claims or defenses in any
civil proceeding or otherwise. Borrower does further hereby for itself and its
agents, heirs, servants, employees, successors, legal representatives, and
assigns, forever release, acquit and discharge Lender and its officers,
directors, stockholders, agents, servants, employees, successors, legal
representatives and assigns of and from any and all claims, demands, debts,
actions and causes of actions which they now have against Lender and its
officers, directors, stock holders, agents, servants, employees, legal
representatives, heirs and assigns by reason of any act, matter, contract,
agreement or thing whatsoever up to the date hereof.

7.
Successors and Assigns/Miscellaneous. This Modification Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs, successors, successors-in-title and
assigns. This Modification Agreement shall be governed by the laws of the State
of Georgia. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice versa. Any
references in any of the Loan Documents to any of the other Loan Documents shall
from and after the date hereof refer to such other Loan Documents as amended and
modified hereby and as same may be further amended, modified, extended, renewed
and restated from time to time.

8.
Fees and Expenses. Borrower hereby agrees to pay to Lender contemporaneously
with the execution of this Modification Agreement an extension fee in the amount
of $1,500.00, which fee shall be due on the date hereof and shall be deemed
earned in full on the date hereof. Borrower further agrees to pay directly or
reimburse Lender up to $975.00 for legal fees incurred in connection with the
preparation of this Modification Agreement.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Modification Agreement to be
appropriately executed under seal, effective as of the day and year first above
written.
 
 
BORROWER:
 
 
 
 
 
 
 
Green Dot Corporation
 
 
 
 
 
 
 
By:
 
/s/ Steve Streit
 
 
Name:
 
Steve Streit
 
 
Title:
 
CEO
 
 
 
 
 
 
 
Attest:
 
/s/ John Ricci
 
 
Name:
 
John Ricci
 
 
Title:
 
General Counsel

(CORPORATE SEAL)




Signed, sealed and delivered
in the presence of:
 
Witness
 
/s/ Catherine M. Chavez
Notary Public
My Commission Expires: 1/22/15

[NOTARIAL SEAL]


